Case 5:16-cv-10444-JEL-MKM ECF No. 1303, PageID.39839 Filed 10/30/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  In re Flint Water Cases.               Judith E. Levy
                                         United States District Judge
  ________________________________/

  This Order Relates To:

  ALL CASES

  ________________________________/

     AGENDA AND NOTICE FOR VIDEO CONFERENCE TO BE
          HELD ON THURSDAY NOVEMBER 5, 2020

         The Court will hold a video teleconference on Thursday,

 November 5, 2020 at 2:00pm regarding discovery and other case

 management-related issues. The hearing will address the following issue:

    1.     The dispute between the VNA Defendants and co-liaison counsel

           regarding the sufficiency of Plaintiffs’ responses to Defendants’

           requests for admission.

         As set forth in the Court’s August 12, 2019 Order (ECF No. 918),

 the parties to this dispute may submit a summary of the dispute (not to

 exceed one page, single-spaced) in advance, along with the disputed

 discovery request, if one exists. The one-page summaries must be
Case 5:16-cv-10444-JEL-MKM ECF No. 1303, PageID.39840 Filed 10/30/20 Page 2 of 2




 submitted by email to Leslie Calhoun Monday, November 2, 2020, no

 later than 2:00pm.


       IT IS SO ORDERED.

 Dated: October 30, 2020                   s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge

                       CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on October 30, 2020.

                                           s/Karri Sandusky on behalf of
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       2
